 


109 HR 4230 IH: For the relief of Alejandro E. Gonzales.
U.S. House of Representatives
2005-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
109th CONGRESS
1st Session
H. R. 4230 
IN THE HOUSE OF REPRESENTATIVES 
 
November 3, 2005 
Mr. Pastor introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
For the relief of Alejandro E. Gonzales. 
 
 
1.Waiver of grounds for removal of, denial of admission to, Alejandro E. Gonzales
(a)In GeneralNotwithstanding sections 212(a) and 237(a) of the Immigration and Nationality Act, Alejandro E. Gonzales may not be removed from the United States, or denied admission to the United States, by reason of any act of his that is a ground for removal or denial of admission and is reflected in the records of the Department of Homeland Security, or the Visa Office of the Department of State, on the date of the enactment of this Act.
(b)Rescission of Outstanding Order of RemovalThe Secretary of Homeland Security shall rescind any outstanding order of removal, or any finding of inadmissibility or deportability, that has been entered against Alejandro E. Gonzales by reason of any act described in subsection (a).
(c)Establishment of Good Moral CharacterNotwithstanding section 101(f) of the Immigration and Nationality Act, any act described in subsection (a) may not be considered in determining whether Alejandro E. Gonzales is, or during any period has been, a person of good moral character for purposes of the Immigration and Nationality Act. 
 
